DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Length reference mechanism in Claims 1, and 9.
Sheath-locking mechanism in Claim 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 7 recites the limitation "the process" in Page 25, Line 2 and Line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected for depending on rejected Claim 4 which is rejected as shown above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, 11, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter (U.S. Publication 2012/0101561).
Regarding Claim 1, Porter discloses (see Paragraphs 33, 37, 40, 42, 62, and Figures 1, and 2) a delivery system (10; see Paragraph 33) comprising: a primary sheath (14; see Paragraph 37) extending from a primary sheath distal end (46) to a 
Regarding Claim 8, Porter further discloses (see Paragraphs 38, 44, and 45) the primary sheath (14) longitudinally translates proximally relative to the secondary sheath (12) to deploy the prosthesis (20) from the contracted delivery state to an expanded deployed state (See 45, [the primary sheath] 14 must be sufficiently advanced prior to deploying via 50; see Paragraphs 38, 44, and 45).
Regarding Claim 9, Porter discloses see Paragraphs 33, 37, 40, 42, 62, and Figures 1, and 2) a delivery system (10; see Paragraph 33) comprising: a primary sheath (14; see Paragraph 37) extending from a primary sheath distal end (46) to a primary sheath proximal end (44) and comprising a primary sheath lumen (40) from the primary sheath distal end to the primary sheath proximal end; a secondary sheath (12; see Paragraph 33) extending from a secondary sheath distal end (28) to a secondary sheath proximal end (26) and comprising a secondary sheath lumen (30) from the secondary sheath distal end to the secondary sheath proximal end, the primary sheath at least partially received within the secondary sheath lumen such that the primary sheath translates longitudinally within the secondary sheath lumen (See Paragraph 42 and Figure 2), wherein the delivery system has a loaded configuration in which a prosthesis (20) having proximal (closest to 56) and distal ends (closest to 58) is received within the primary sheath lumen adjacent to the primary sheath distal end in a contracted delivery state (see Paragraph 40); a length reference mechanism (80 and/or 82; see Paragraph 62; this limitation is interpreted under 112(f) as discussed in the claim interpretation section above; the corresponding structure in the Applicant’s 
Regarding Claim 11, Porter further discloses (see Paragraph 44) the sheath-locking mechanism (24 with 42) comprises a pressure application assembly (interference fit; see Paragraph 44) that selectively applies pressure to an outer surface of the primary sheath (attachment portion of 42) in a radial direction.
Regarding Claim 14, Porter further discloses (see Paragraph 44) the sheath-locking mechanism comprises (24 with 42) a structure (42) that longitudinally translates on and along the primary sheath (the primary sheath 10 translates along the entire structure of 12 to include 24 when translating) between an unlocked state in which the primary sheath longitudinally translates relative to the secondary sheath and a locked state in which the primary sheath is locked to the secondary sheath with respect to longitudinal translation (see Paragraph 44).
Regarding Claim 20, Porter discloses a method (see Paragraphs 37, 40, 42, 46, 47, 49, 50, 62, Figures 1, and 2) to deploy a prosthesis (20), the method comprising: providing a primary sheath (14), a secondary sheath (12), and a prosthesis (see Paragraph 37), where the primary sheath extends from a primary sheath distal end (46) to a primary sheath proximal end (44) and comprises a primary sheath lumen (40) from the primary sheath distal end to the primary sheath proximal end, where the secondary sheath extends from a secondary sheath distal end (28) to a secondary sheath proximal end (26) and comprises a secondary sheath lumen (30) from the secondary sheath distal end to the secondary sheath proximal end, and where the prosthesis has proximal (closest to 56) and distal ends (closest to 58) and is received within the primary sheath lumen adjacent to the primary sheath distal end in a contracted delivery state (see Figure 1); disposing the distal end of the secondary sheath adjacent to a proximal end .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (U.S. Publication 2012/0101561) in view of Ellis et al. (U. S. Publication 2009/0228015) hereinafter Ellis.
Regarding Claims 2-7, 13, 18, and 19, Porter discloses the invention of Claim 1. 
Porter does not explicitly disclose Claim 2 the length reference mechanism comprises an indicator window assembly disposed at the secondary sheath proximal end, the indicator window assembly comprising an indicator window assembly proximal end and an indicator window assembly distal end and comprising an indicator window assembly lumen from the indicator window assembly proximal end to the indicator window assembly distal end, the indicator window assembly lumen at least partially receiving the primary sheath; Claim 3 the indicator window assembly comprises an indicator window through which an outer surface of the primary sheath is observable; Claim 4 the length reference mechanism further comprises at least one indicia disposed at the outer surface of the primary sheath at a position calibrated such that when the indicia is longitudinally aligned with and observable through the indicator window, the length of the primary sheath distal end that extends distal to the secondary sheath distal end during the contracted delivery state of the process is indicated; Claim 5 the length of the primary sheath distal end that extends distal to the secondary sheath distal end during the contracted delivery state indicates a length of the prosthesis that extends distal to the secondary sheath distal end during the contracted delivery state; Claim 6 Claim 7 each indicia of the plurality of indicia is disposed at a respective position calibrated such that when the indicia is longitudinally aligned with and observable through the indicator window, the length of the primary sheath distal end that extends distal to the secondary sheath distal end during the contracted delivery state of the process is indicated; Claim 13 the length reference mechanism comprises an indicator window assembly comprising an indicator window through which the outer surface of the primary sheath is observable, the threaded structure and the sleeve being longitudinally aligned with the indicator window; Claim 18 the length reference mechanism comprises an indicator window assembly disposed at the secondary sheath proximal end, the indicator window assembly comprising an indicator window assembly proximal end and an indicator window assembly distal end and comprising an indicator window assembly lumen from the indicator window assembly proximal end to the indicator window assembly distal end, the indicator window assembly lumen at least partially receiving the primary sheath; and the indicator window assembly comprises at least a portion of the sheath-locking mechanism; and Claim 19 the indicator window assembly comprises an indicator window through which the outer surface of the primary sheath is observable.
Claim 2 the length reference mechanism (21a, 21b, 21c, and 14) comprises an indicator window assembly (21c) disposed at the secondary sheath proximal end (portion of 21 aligned with 21a; see Figure 3), the indicator window assembly comprising an indicator window assembly proximal end (portion of 21c aligned with 21a; see Figure 3) and an indicator window assembly distal end (portion of 21c aligned with 21b; see Figure 3; see Figure 3) and comprising an indicator window assembly lumen (lumen for 10 to move distally and proximally) from the indicator window assembly proximal end to the indicator window assembly distal end, the indicator window assembly lumen at least partially receiving the primary sheath (10); Claim 3 the indicator window assembly (see Figure 3) comprises an indicator window (21c) through which an outer surface (10) of the primary sheath is observable; Claim 4 the length reference mechanism (21a, 21b, 21c, and 14) comprises an indicator window assembly (21c) disposed at the secondary sheath proximal end (see Figure 3), the indicator window assembly comprising an indicator window assembly proximal end (see Figure 3) and an indicator window assembly distal end (portion of 21c aligned with 21a; see Figure 3) and comprising an indicator window assembly lumen (gap of 10 and wall 21) from the indicator window assembly proximal end to the indicator window assembly distal end, the indicator window assembly lumen at least partially receiving the primary sheath (21); Claim 6 the length reference mechanism (21a, 21b, 21c, and 14) further comprises a plurality of indicia (14, 15, 21a and 21b; see Paragraph 17 and Figure 3) disposed at the outer surface of the primary sheath (14 and 15 are on the outer surface Claim 7 each indicia of the plurality of indicia (14, 15, 21a and 21b; see Paragraph 17 and Figure 3) is disposed at a respective position calibrated such that when the indicia is longitudinally aligned with and observable through the indicator window (21c), the length of the primary sheath distal end that extends distal to the secondary sheath distal end during the contracted delivery state of the process is indicated (see Paragraph 20); Claim 13 the length reference mechanism length reference mechanism (21a, 21b, 21c, and 14) comprises an indicator window assembly (21c) comprising an indicator window (21C) through which the outer surface of the primary sheath is observable (See Figure 3), the threaded structure and the sleeve being longitudinally aligned with the indicator window (they fall a longitudinal axis approximated by 10); Claim 18 the length reference mechanism (21a, 21b, 21c, and 14) comprises an indicator window assembly (21a, 21b, and 21c) disposed at the secondary sheath proximal end, the indicator window assembly comprising an indicator window assembly proximal end (portion of 21c aligned with 21b; see Figure 3) and an indicator window assembly distal end (portion of 21c aligned with 21a; see Figure 3) and comprising an indicator window assembly lumen (shared lumen with 21) from the indicator window assembly proximal end to the indicator window assembly distal end, the indicator window assembly lumen at least  Claim 19 the indicator window assembly (21a, 21b, and 21c)  comprises an indicator window (21c) through which the outer surface of the primary sheath (10, namely 14 on the surface of 10) is observable in the same field of endeavor for the purpose of viewing the indicia [of the length reference mechanism] (see Paragraph 19).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Porter’s delivery system with a window assembly taught by Ellis in order to improve viewing the indicia markings.
Regarding Claim 12, Porter discloses the invention of Claim 9. 
Porter does not the pressure application assembly comprises: a threaded structure passing through a wall of the secondary sheath; and a sleeve that conforms to the outer surface of the primary sheath, the sleeve disposed at a top of the threaded structure, wherein turning the threaded structure within the wall of the secondary sheath selectively applies pressure to the outer surface of the primary sheath in the radial direction.
	Ellis teaches (see Paragraphs 19-21) a device for measuring the size of a desired implant (tissue graft) and implanting the implant (400; see Paragraph 21) with a longitudinal sliding cylinder (10) moveable inside of another cylinder (21) wherein the pressure application assembly comprises: a threaded structure (23b) passing through a wall (via hole 24) of the secondary sheath (21); and a sleeve (22) that conforms to the outer surface of the primary sheath, the sleeve disposed at a top of the threaded structure (surrounds the threaded structure, 23b), wherein turning the threaded 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Porter’s delivery system with a pressure application assembly taught by Ellis in order to lock the primary and secondary sheath to each other.
Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (U.S. Publication 2012/0101561) in view of Shumer et al. (U. S. Publication 2007/0100422) hereinafter Shumer.
Regarding Claim 10, Porter discloses the invention of Claim 9 as disclosed above. 
However, Porter does not discloses a valve assembly. 
	Shumer teaches (see Paragraph 16) a stent delivery system with multiple shafts to deploy a radially expandable prosthesis with a locking mechanism that can be distal or more proximal (see Paragraph 72) wherein the sheath-locking mechanism  comprises a valve assembly (193) disposed at the secondary sheath proximal end (see Figure 12), the valve assembly comprising a valve (199) having an open state in which the primary sheath longitudinally translates through the valve (see Paragraph 159) and a closed state in which the valve applies pressure to an outer surface of the primary sheath, locking the primary sheath to the secondary sheath (See Paragraph 160) in the 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Porter’s delivery system with a valve assembly taught by Shumen in order to provide flushing of the lumen.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (U.S. Publication 2012/0101561) in view of Kao (U. S. Publication 2011/0307049).
Regarding Claims 15-17, Porter discloses the invention of Claim 14 as disclosed above. 
Porter does not discloses Claim 15 in the locked state, at least a portion of the structure abuts the secondary sheath proximal end, and wherein the structure comprises at least one flexible portion that locks to the secondary sheath in the locked state; Claim 16 the sheath-locking mechanism further comprises: a taper defined in the secondary sheath proximal end; and a slot defined in the secondary sheath proximal end, the slot disposed distal to the taper, wherein the at least one flexible portion comprises a radial protrusion, and longitudinally translating the structure from the unlocked state to the locked state causes the at least one flexible portion to bend radially inward until the radial protrusion engages the slot; and Claim 17 the taper extends circumferentially within the secondary sheath lumen; the slot extends circumferentially within the secondary sheath lumen; and the at least one flexible portion comprises a plurality of flexible portions circumferentially disposed around the outer surface of the primary sheath.
Claim 15 in the locked state, at least a portion of the structure (1126) abuts the secondary sheath proximal end, and wherein the structure comprises at least one flexible portion (arms created by 1129; see Paragraph 89) that locks to the secondary sheath in the locked state (by expanding into 1140 and creating a snap-fit mechanism); Claim 16 wherein the sheath-locking mechanism further comprises: a taper (Luer Taper; see Paragraph 65) defined in the secondary sheath proximal end; and a slot (multiple openings [1140]) defined in the secondary sheath proximal end, the slot disposed distal (Paragraph 65 states the hubs are on the proximal end; the slots 1140 have a body 1134 on the end, so it would have to be distal to at minimum the beginning of the taper) to the taper, wherein the at least one flexible portion comprises a radial protrusion, and longitudinally translating the structure from the unlocked state to the locked state causes the at least one flexible portion to bend radially inward until the radial protrusion engages the slot (“forcing the resilient arms into a collapsed configuration”; see Paragraph 89); and Claim 17 the taper (Luer Taper; see Paragraph 65) extends circumferentially within the secondary sheath lumen; the slot (multiple openings [1140]) extends circumferentially within the secondary sheath lumen; and the at least one flexible portion comprises a plurality of flexible portions circumferentially disposed around the outer surface of the primary sheath (see Figure 11D; the flexible portions create the snap fit once reaching the slot) in the same field of endeavor for the purpose locking the sheaths together (see Paragraph 72).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lawerence et al. (U.S. Publication 2016/0166330) and Clancy et al. (U. S. Publication (U.S. Publication 2014/0243844) teach an implant delivery device with an outer and inner catheter with a length reference mechanism and window assembly with indicia for marking. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T HICKS/Examiner, Art Unit 3771     

/SHAUN L DAVID/Primary Examiner, Art Unit 3771